United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange act of 1934 For the quarterly period ended September 30, 2012 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period From to . Commission file number: 000-52613 FIRST TRINITY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma (State or other jurisdiction of incorporation or organization) 34-1991436 (I.R.S. Employer Identification Number) 7633 East 63rd Place, Suite 230 Tulsa, Oklahoma 74133 (Address of principal executive offices) (918) 249-2438 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Exchange Act during the past 12months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer,non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, "accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer:¨ Accelerated filer:¨ Non-accelerated filer:¨ Smaller reporting company:þ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:Common stock .01 par value as of November 9, 2012: 7,835,785 shares 1 FIRST TRINITY FINANCIAL CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Number Item 1.Consolidated Financial Statements Consolidated Statements of Financial Position as of September 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 5 Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition, Results of Operations and Liquidity and Capital Resources 23 Item 4.Controls and Procedures 47 Part II.OTHER INFORMATION Item 1.Legal Proceedings 47 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3.Defaults upon Senior Securities 47 Item 4.Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 48 Signatures 48 Exhibit No. 31.1 Exhibit No. 31.2 Exhibit No. 32.1 Exhibit No. 32.2 Exhibit No 101.INS Exhibit No. 101.SCH Exhibit No. 101.CAL Exhibit No. 101.DEF Exhibit No. 101.LAB Exhibit No. 101.PRE 2 PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Financial Position September 30, 2012 December 31, 2011 (Unaudited) Assets Investments Available-for-sale fixed maturity securities at fair value (amortized cost: $89,836,280 and $78,128,103 as of September 30, 2012 and December 31, 2011, respectively) $ $ Available-for-sale equity securities at fair value (cost: $725,492 and $750,941 as of September 30, 2012 and December 31, 2011, respectively) Mortgage loans on real estate Investment real estate Policy loans Other long-term investments Total investments Cash and cash equivalents Accrued investment income Recoverable from reinsurers Agents' balances and due premiums Loans from premium financing, net Deferred policy acquisition costs Value of insurance business acquired Property and equipment, net Other assets Total assets $ $ Liabilities and Shareholders' Equity Policy liabilities Policyholders' account balances $ $ Future policy benefits Policy claims Premiums paid in advance Total policy liabilities Deferred federal income taxes Other liabilities Total liabilities Shareholders' equity Common stock, par value $.01 per share, 20,000,000 shares authorized, and 7,974,373 and 6,798,535 issued and 7,835,785 and 6,798,535 outstanding as of September 30, 2012 and December 31, 2011, respectively, and 36,560 and 566,404 subscribed as of September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Treausury Stock, at cost (138,588 shares as of September 30, 2012) ) - Accumulated other comprehensive income Accumulated earnings (deficit) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements (unaudited). 3 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues Premiums $ Income from premium financing Net investment income Net realized investment gains Other income Total revenues Benefits, Claims and Expenses Benefits and claims Increase in future policy benefits Death benefits Surrenders Interest credited to policyholders Dividend and accumulation benefits - - Total benefits and claims Policy acquisition costs deferred ) Amortization of deferred policy acquisition costs Amortization of value of insurance business acquired Commissions Other underwriting, insurance and acquisition expenses Total expenses Total benefits, claims and expenses Income before total federal income tax expense Current federal income tax expense Deferred federal income tax expense (benefit) ) Total federal income tax expense Net income $ Net income per common share basic and diluted $ See notes to consolidated financial statements (unaudited). 4 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net income $ Other comprehensive income (loss) Total net unrealized gains (losses) arising during the period ) Less: Net realized investment gains Net unrealized gains (losses) ) ) Adjustment to deferred acquisition costs ) ) ) Other comprehensive income (loss) before income tax expense (benefit) ) ) Income tax expense (benefit) ) Total other comprehensive income (loss) ) ) Total comprehensive income (loss) $ $ ) $ $ See notes to consolidated financial statements (unaudited). 5 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity Nine Months Ended September 30, 2012 and 2011 (Unaudited) Common Stock $.01 Par Value Additional Paid-in Capital Treasury Stock Accumulated Other Comprehensive Income Accumulated Earnings (Deficit) Total Shareholders' Equity Balance as of January 1, 2011 $ $ $
